 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7 RONALD COLLINS,                                           Case No.: 3:17-cv-00417-MMD-WGC
 8            Plaintiff,                                                     ORDER
 9 v.

10 ROMEO ARANAS, et al.,

11            Defendants.
12

13
            Before the court is Defendants’ counsel’s “Notice to the Court Regarding Confidential
14
     Protected Medical Records.” (ECF No. 148.) The court believes counsel may be conflating the
15
     filing of medical records under seal with an inmate’s access to judicial filings containing his
16
     medical records.
17
            With regard to the former issue, confidential records may be filed under seal if certain
18
     criteria is met to overcome the public’s historical right to inspect public records, including judicial
19
     filings. Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006). Some
20
     documents, such as medical records of a litigant, fall within an exception to the general right of
21
     public access and may be shielded from public viewing. Kamakana, 447 F.3d 1178. The standard
22
                                                       1
23
 1 to be applied by the court when considering sealing (i.e., good cause versus compelling reasons)

 2 depends on the subject matter of the motion. Center for Auto Safety v. Chrysler Group, LLC, 809

 3 F.3d 1092, 1097 (9th Cir. 2016).

 4         Sealing documents, when appropriately ordered, insulates that component of the court’s
 5 document from public scrutiny. Medical records are among those commonly sealed. Kamakana,

 6 447 F.3d 1178. In Plaintiff’s situation, Plaintiff has put his medical records in the public domain

 7 and has waived any privacy concerns which might otherwise attach to medical records. (Order,

 8 ECF No. 71.)

 9         However, any filing by a party, in this case employees of the Department of Corrections,
10 must still be served on the inmate Plaintiff. Whether an inmate has signed a HIPAA release

11 appears immaterial to whether he is served with Defendants’ filings – including those filed

12 under seal. Notably, documents filed under seal are not served electronically. See LR IA 10-5(d);

13 LR IC 4-1(c). However, the manner which a document has been filed under seal is served on an

14 inmate Plaintiff is not the subject of this order.

15
           IT IS SO ORDERED.
16
           DATED: October 25, 2019.
17

18                                                 _________________________________________
                                                   WILLIAM G. COBB
19                                                 UNITED STATES MAGISTRATE JUDGE

20

21

22
                                                        2
23
